Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 13, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  148907(101)                                                                             Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  AROMA WINES AND EQUIPMENT, INC.,                                                           David F. Viviano
                                                                                         Richard H. Bernstein,
          Plaintiff/Counter Defendant-Appellant,                                                         Justices
                                                              SC: 148907
  v                                                           COA: 311145
                                                              Kent CC: 09-011149-CK
  COLUMBIAN DISTRIBUTION SERVICES,
  INC.,
             Defendant/Counter Plaintiff-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  for leave to file the amicus curiae brief submitted on March 6, 2015, is DENIED.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 13, 2015